Citation Nr: 1003290	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  07-32 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for tinnitus.  In December 2008, the 
Veteran withdrew his request for a hearing before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  


REMAND

Additional development is necessary prior to further 
disposition of the claim.

The Veteran contends that his current tinnitus is related to 
acoustic trauma sustained in service.  Specifically, he 
contends that while in service, he worked in a communication 
center with loud and high pitched machines.  While in the 
center, he could not hear other people speak.  He worked in 
that room for eight hours a day, seven days a week, and had 
to service the equipment every fifteen to thirty minutes.  

Service medical records reflect in December 1968, the Veteran 
was diagnosed with bilateral high frequency hearing loss that 
had become progressively worse since he had entered active 
duty.  He did not report any infections, drainage, pain, or 
tinnitus.  He was noted to have been around some weapon fire.  

Post-service treatment records reflect that in April 2006, 
the Veteran reported suffering from bilateral tinnitus for 
approximately ten years.  On November 2006 audiological VA 
examination, he reported that the constant ringing in his 
ears had been present since he separated from service.  He 
reported post-service occupational noise exposure from 
working as a security officer in an ammunition plant for 
thirty-five years.  He stated that he always wore ear 
protection when he was tested for use of his weapon.  He 
reported no recreational noise exposure.  No opinion as to 
the etiology of his tinnitus was provided.  

In November 2006, the Veteran was service-connected for 
bilateral hearing loss. 
VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Although the 
Veteran has not been afforded a VA examination with respect 
to his claim of entitlement to service connection for 
bilateral tinnitus, an opinion as to the etiology of his 
tinnitus was not provided.  Because there is no medical 
evidence in the claims file relating to the Veteran's 
tinnitus, it remains unclear to the Board whether the 
Veteran's current symptoms are related to his period of 
active service.  Accordingly, the Board finds that a remand 
for an examination is necessary in order to fairly assess the 
merits of the Veteran's claim.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiological examination.  The claims file 
must be reviewed by the examiner and the 
examination report should note that the 
claims file was reviewed.  The rationale 
for all opinion s should be provided.  The 
examiner should specifically opine as to 
whether it is at least as likely as not (50 
percent probability or greater) that the 
Veteran's current tinnitus is causally 
related to his period of active service, 
including exposure to noise in service?  In 
addition to the service medical records, 
the examiner should consider the Veteran's 
statements regarding his symptoms in 
service and his statements of continuous 
symptoms after service. 

2.  Then, readjudicate the claim.  If any 
decision remains adverse to the appellant, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


